DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 10-12, 15, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al. (US 2018/0006106).
In reference to claim 1, Oh et al. (US 2018/0006106), hereafter “Oh,” discloses a display panel, with reference to Figure 2B, comprising: 
a substrate including an emission area and a non-emission area; 
a driving element, TFT2, for driving the display panel;
 an auxiliary electrode AL placed in the non-emission area and spaced apart from the driving element, paragraph 23; 
a protective layer L3 placed on the driving element and the auxiliary electrode, paragraph 35;
 a first electrode AN placed on the protective layer and connected to the driving element, at VH2; 
a first organic material layer EML placed on the first electrode; 
a second electrode CE1 placed above the first organic material layer and the protective layer; 
a second organic material layer ETR placed between the second electrode and the first organic material layer, paragraph 38; and 
a contact hole CH1 penetrating through the protective layer and exposing the auxiliary electrode, 
wherein the second electrode is electrically connected to the auxiliary electrode within the contact hole, paragraph 51.
In reference to claim 2, Oh discloses the second electrode CE1 is placed to be continuous within the contact hole, and wherein the second organic material layer ETR is placed to be discontinuous within the contact hole, paragraph 52.
In reference to claim 10, Oh discloses a third electrode BE insulated from the first electrode and placed between the protective layer L3 and the second organic material layer ETR, wherein the third electrode is in contact with the auxiliary electrode AL within the contact hole, and wherein the second electrode is electrically connected to the third electrode, paragraph 51.
In reference to claim 11, Oh discloses the second organic material layer includes at least two parts placed on the third electrode and spaced apart from each other, and wherein the second electrode is in contact with the third electrode between the at least two parts of the second organic material layer, at OP2 in Figure 2.
In reference to claim 12, Oh discloses the second electrode CE1 in Figure 2 covers the at least two parts of the second organic material layer ETR.
In reference to claim 15, Oh discloses a method of manufacturing a display panel, the method comprising: 
forming a driving element TFT2 on a substrate for driving the display pane and an auxiliary electrode AL on the substrate spaced apart from the driving element, paragraph 23; 
forming a protective layer L3 on the driving element and the auxiliary electrode, paragraph 35; 
forming a first electrode AN connected to the driving element; 
forming a contact hole CH1 in the protective layer and exposing the auxiliary electrode, paragraph 51; 
forming a first organic material layer EML on the first electrode; 
forming a second organic material layer ETR on the first organic material layer and the protective layer; and 
forming a second electrode CE1 to cover the second organic material layer, paragraph 38,
 wherein the forming the second organic material layer includes forming the second organic material layer placed to be discontinuous within the contact hole, OP2, paragraph 52.
In reference to claim 19, Oh discloses forming a third electrode BE insulated from the first electrode, and placed between the protective layer and the second organic material layer, wherein the third electrode is in contact with the auxiliary electrode within the contact hole, and wherein the second electrode is electrically connected to the third electrode, paragraph 51.
In reference to claim 20, Oh discloses a display device, with reference to Figure 2, comprising: a display panel comprising: 
a substrate including an emission area and a non-emission area; 
a driving element TFT2 for driving the display panel; 
an auxiliary electrode AL placed in the non-emission area and spaced apart from the driving element, paragraph 23; 
a protective layer L3 placed on the driving element and the auxiliary electrode, paragraph 35; 
a first electrode AN placed on the protective layer and connected to the driving element; 
a first organic material layer EML placed on the first electrode; 
a second electrode CE1 placed above the first organic material layer and the protective layer;
 a second organic material layer ETR placed between the second electrode and the first organic material layer, paragraph 38; and
 a contact hole CH1 penetrating through the protective layer and exposing the auxiliary electrode, 
wherein the second electrode is electrically connected to the auxiliary electrode within the contact hole, paragraph 51.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2018/0006106) in view of Ajiki et al. (US 2018/0233694).
In reference to claim 3, Oh does not disclose an angle between a top surface of the protective layer and an exposed surface of the protective layer exposed by the contact hole is equal to or greater than 80 degrees and equal to or less than 90 degrees. 
Ajiki et al. (US 2018/0233694), hereafter “Ajiki,” discloses a display device including teaching an angle between a top surface of the protective layer, 2522Y in Figures 19 and 20, and an exposed surface of the protective layer exposed by the contact hole is equal to or greater than 80 degrees and equal to or less than 90 degrees, paragraphs 371 and 372, the angle theta in Ajiki being an alternate interior angle to the claimed angle, and therefore equal given the parallel, horizontal surfaces. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for an angle between a top surface of the protective layer and an exposed surface of the protective layer exposed by the contact hole to be equal to or greater than 80 degrees and equal to or less than 90 degrees. One would have been motivated to do so in order to form a separation in the second organic layer, paragraph 372.
In reference to claim 14, Oh discloses the third electrode entirely covers the contact hole, Figure 2B.
Oh does not disclose the second organic material layer includes three parts placed on the third electrode and spaced apart from one another, and wherein the second electrode is in contact with the third electrode exposed between the three parts of the second organic material layer.
Ajiki discloses a second organic material layer, 2124 in Figures 19 and 20, includes three parts placed on an electrode and spaced apart from one another, and wherein the second electrode 2126 is in contact with the electrode exposed between the three parts of the second organic material layer, paragraph 276. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the second organic material layer to include three parts placed on the third electrode and spaced apart from one another, and wherein the second electrode is in contact with the third electrode exposed between the three parts of the second organic material layer. One would have been motivated to do so in order to form a disconnection in the second organic layer to provide a connection region for the second and third electrode, paragraph 276.
In reference to claim 16, Oh does not disclose forming the contact hole penetrating through the protective layer so that an angle between a top surface of the protective layer and an exposed surface of the protective layer exposed by the contact hole is equal to or greater than 80 degrees and equal to or less than 90 degrees. 
Ajiki discloses a display device including teaching forming a contact hole penetrating through a protective layer, 2522Y in Figures 19 and 20, so that an angle between a top surface of the protective layer and an exposed surface of the protective layer exposed by the contact hole is equal to or greater than 80 degrees and equal to or less than 90 degrees, paragraphs 371 and 372, the angle theta in Ajiki being an alternate interior angle to the claimed angle, and therefore equal given the parallel, horizontal surfaces. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the contact hole penetrating through the protective layer so that an angle between a top surface of the protective layer and an exposed surface of the protective layer exposed by the contact hole to be equal to or greater than 80 degrees and equal to or less than 90 degrees. One would have been motivated to do so in order to form a separation in the second organic layer, paragraph 372.

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2018/0006106) in view of Yamashita et al. (US 2015/0155516).
In reference to claim 4, Oh does not disclose the first organic material layer has a curved surface.
Yamashita et al. (US 2015/0155516) discloses a display device including teaching a first organic material layer, 17 in Figure 1A, with a curved surface, paragraphs 39 and 81. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the first organic material layer to have a curved surface. One would have been motivated to do so in order to form the device while suppressing non-wetted areas by the light emitting layer, paragraph 74. 
In reference to claim 18, Oh discloses the second organic material layer is formed by depositing an organic material, and wherein the second electrode is formed by depositing a conductive material on the second organic material layer, paragraphs 91, 48, and 56.
Oh does not disclose the first organic material layer is formed by applying a solution containing an organic material. 
Yamashita discloses a method of making a display device including teaching the first organic material layer is formed by applying a solution containing an organic material, paragraph 57. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the first organic material layer to be formed by applying a solution containing an organic material. One would have been motivated to do so in order to control the amount of material applied and the thickness of the resultant film, paragraph 3.

Claims 5-7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2018/0006106) in view of Jinta et al. (US 2014/0034921).
In reference to claim 5, Oh does not disclose the second electrode is in contact with the auxiliary electrode within the contact hole.
Jinta et al. (US 2014/0034921), hereafter “Jinta,” discloses a display device including teaching a second electrode, 16 in Figure 11, in contact with an auxiliary electrode 17 within a contact hole, paragraph 76. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the second electrode to be in contact with the auxiliary electrode within the contact hole. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one wiring layer configuration for another, see Figures 11 and 12 and paragraphs 76 and 77 of Jinta.
In reference to claim 6, Oh discloses the second organic material layer ETR is divided into at least two parts separated from each other within the contact hole, and wherein the second electrode CE1 is in contact with the auxiliary electrode AL between the at least two parts of the second organic material layer, at OP2 in Figure 2B.
In reference to claim 7, Oh discloses the second electrode CE1 covers the at least two parts of the second organic material layer ETR, Figure 2B.
In reference to claim 17, Oh does not disclose the second electrode is in contact with the auxiliary electrode within the contact hole.
Jinta discloses a display device including teaching a second electrode, 16 in Figure 11, in contact with an auxiliary electrode 17 within a contact hole, paragraph 76. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the second electrode to be in contact with the auxiliary electrode within the contact hole. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one wiring layer configuration for another, see Figures 11 and 12 and paragraphs 76 and 77 of Jinta.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2018/0006106) in view of Jinta et al. (US 2014/0034921) as applied to claim 7 above and further in view of Matsumi (US 2017/0278919).
In reference to claim 8, Oh does not disclose a partition wall covering a portion of the auxiliary electrode, wherein one of the at least two parts of the second organic material layer covers the partition wall, and wherein the second electrode covers the contact hole and the partition wall.
Matsumi (US 2017/0278919), hereafter “Matsumi,” discloses a display device including teaching a partition wall, 21 in Figure 4, covering a portion of the auxiliary electrode 18B, wherein one of the at least two parts of an organic material layer 19 covers the partition wall, and wherein the second electrode 20 covers the contact hole and the partition wall, paragraph 53. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a partition wall to cover a portion of the auxiliary electrode, wherein one of the at least two parts of the second organic material layer covers the partition wall, and wherein the second electrode covers the contact hole and the partition wall. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case, substituting one partition wall configuration for another.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2018/0006106) in view of Jinta et al. (US 2014/0034921) as applied to claim 7 above and further in view of Ajiki et al. (US 2018/0233694).
In reference to claim 9, Oh does not disclose the second organic material layer includes three parts spaced apart from one another in the contact hole, and wherein the second electrode is in contact with the auxiliary electrode exposed between the three parts of the second organic material layer.
Ajiki discloses a second organic material layer, 2124 in Figures 19 and 20, includes three parts spaced apart from one another in a contact hole, and wherein the second electrode 2126 is in contact with the auxiliary electrode exposed between the three parts of the second organic material layer, paragraph 276. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the second organic material layer to include three parts spaced apart from one another in the contact hole, and wherein the second electrode is in contact with the auxiliary electrode exposed between the three parts of the second organic material layer. One would have been motivated to do so in order to form a disconnection in the second organic layer to provide a connection region for the second and third electrode, paragraph 276.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2018/0006106) in view of Matsumi (US 2017/0278919).
In reference to claim 13, Oh does not disclose a partition wall covering a portion of the third electrode within the contact hole, wherein one of the at least two parts of the second organic material layer covers the partition wall, and wherein the second electrode covers the contact hole and the partition wall.
Matsumi discloses a display device including teaching a partition wall, 21 in Figure 4, covering a portion of the third electrode 18C, wherein one of the at least two parts of an organic material layer 19 covers the partition wall, and wherein the second electrode 20 covers the contact hole and the partition wall, paragraph 53. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a partition wall to cover a portion of the third electrode, wherein one of the at least two parts of the second organic material layer covers the partition wall, and wherein the second electrode covers the contact hole and the partition wall. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case, substituting one partition wall configuration for another.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R JUNGE/Primary Examiner, Art Unit 2897